Citation Nr: 0327827	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  98-02 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased disability evaluation for 
thoracic spine muscle strain with compression fractures, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from August 1984 
to January 1988.

When this matter last came before the Board of Veterans' 
Appeals (Board) in May 2003, it was remanded to the 
Department of Veterans Affairs (VA), Portland, Oregon, 
Regional Office (RO) for additional development and 
readjudication.  A supplemental statement of the case was 
issued in June 2003, and the case was returned to the Board 
for further appellate review.  


REMAND

There has been a change in the law regarding the veteran's 
appeal for entitlement to an increased evaluation in excess 
of 20 percent for thoracic spine muscle strain with 
compression fractures.  Effective from September 26, 2003, VA 
amended its Schedule for Rating Disabilities under 38 C.F.R. 
§ 4.71a (2003) by revising that portion of the 
musculoskeletal system diagnostic codes used in the 
evaluation of the spine.  Diagnostic Codes 5285 through 5293 
were replaced by Diagnostic Codes 5235 through 5243.  

Since this change in law occurred while the appeal was 
pending, VA must apply the version of the law that is more 
favorable to the veteran's claim.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  However, VA must apply the old 
law prior to the effective date of the new law.  See Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997) and 38 U.S.C.A. 
§ 5110(g) (West 1991) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the Act or administrative issue).  Since the veteran has 
not been provided notice of the new law, and the RO has not 
considered it, the case must also be remanded for those 
actions.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
Court found that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that a full year is 
allowed to respond to a VCAA notice.  

This case is REMANDED to the RO for the following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  
See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) and Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003).  

2.  The RO should schedule the veteran for 
another VA orthopedic examination by an 
appropriate specialist who has not 
previously examined the veteran, if 
possible, to determine the current nature 
and severity of his thoracic spine 
disability.  The claims folder should be 
sent to the examiner for review of 
pertinent documents.  All indicated tests 
and studies should be accomplished and the 
findings then reported in detail.  The 
examiner should set out in degrees both 
the forward flexion and combined ranges of 
motion of thoracolumbar spine.  The 
examiner should also rule in or rule out 
whether there is present as a result of 
the veteran's thoracic spine disorder such 
pathology as muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.  The examiner should also be 
asked to identify in the report of the 
examination, whether or not there is found 
ankylosis of the dorsal or thoracic spine, 
and if so, whether it is considered 
favorable or unfavorable.  The examiner 
should also identify whether there is cord 
involvement, or abnormal mobility 
requiring a brace.  The examiner should 
also identify whether intervertebral disc 
syndrome is manifest in the dorsal or 
thoracic spine and, if so, whether it is a 
manifestation of or related to the 
service-connected thoracic spine muscle 
strain with compression fractures.  
Finally, the examiner should identify any 
existing compression fracture(s) in the 
thoracic spine, or any residuals of a 
prior compression fracture.

3.  Thereafter, the RO should consider all 
of the evidence of record and readjudicate 
the appellant's claim.  Consideration 
should be given to the amended Diagnostic 
Codes under 38 C.F.R. § 4.71a (2003) used 
in the evaluation of the spine, namely 
Diagnostic Codes 5235 through 5243.  If a 
complete grant of the claim remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The revised provisions of 
Diagnostic Code 5235 through 5243, 
effective from September 26, 2003 should 
be set out in detail.  An appropriate 
period of time should be allowed for 
response.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -7010 
(Fed. Cir. Sept. 22, 2003)

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


